Citation Nr: 1731145	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1988, from January 1991 to July 1991 and from July 1991to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded by the Board in April 2015 and June 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.
 
 
FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran's diabetes mellitus, type II, is related to active duty or manifested to a compensable degree within one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1101, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, to include diabetes mellitus, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Analysis

The Veteran asserts that he has diabetes mellitus, type II, as a result of his military service.  Specifically, the Veteran has stated that his diabetes mellitus, type II, had its onset during military service.  See, VA Form 21-4138 Statement is Support of Claim received November 2012.  

The medical evidence reflects that the Veteran has a current diagnosis of diabetes mellitus, type II.  See, August 2016 VA Examination.  Thus, he has a current disability for VA purposes.

As to an in-service event, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  However, a February 1987 service treatment record does indicate an elevated glucose level of 111 and a notation stating "mild elevated FBS not significant."  As such, the Board finds that the Veteran has established an in-service event for service connection purposes.

With respect to a nexus between the current disability and in-service event, the only competent medical opinion of record is the August 2016 VA opinion, which weighs against the Veteran's claim.  The August 2016 VA examiner noted the elevated in-service glucose reading of 111 mg/dl on January 27, 1987, but noted the Veteran's record reflects elevated glucose reading in the late 1990's, after the Veteran's active service.  This is supported by the Veteran's service treatment records which document a glucose reading of 96 in October 1984, a reading of 88 in June 1988, a reading of 94 in June 1991, and a reading of 99 in August 1992.  Other than the January 1987 reading, the Veteran did not have another reading above 100 until after his active service.  The VA examiner further explained that even the glucose readings after service are considered pre-diabetic, which can be reversed with lifestyle modifications.  The August 2016 VA examiner opined that it is less likely than not that the Veteran's diabetes mellitus, type II, was incurred in or caused by service.  As further rationale the VA examiner stated there is no evidence of a diagnosis of diabetes or blood sugars that meet the criteria for diabetes in service and that the Veteran's current diabetes mellitus, type II, is caused by excessive sugar intake throughout his life. 

The only evidence indicating an association between the current diabetes mellitus, type II, and active duty are the Veteran's own assertions.  At the December 2015 Board Hearing the Veteran stated he was first diagnosed with diabetes in 1997 but stated that between September 1975 and August 1978 his glucose level was determined to be elevated while stationed at Randolph Air Force Base.  He further testified that he was told to watch his diet.  Additionally, the Veteran submitted a statement from his ex-wife who stated she remembered taking the Veteran for a glucose tolerance test in 1977 and a statement from a former service member who stated he recalls the Veteran having to watch his diet in 1984.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of diabetes mellitus, type II, is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony and the two buddy statements are not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current diabetes mellitus, type II, had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of diabetes mellitus, type II.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the lay statements provided by the Veteran, his ex-wife, and fellow service member are not competent evidence as to whether the Veteran's current diabetes mellitus, type II, is related to his active service.  Moreover, such a finding is not supported by the record.  Specifically, although a January 1987 service treatment record reflects a glucose reading of 111 mg/dl there are no service treatment records which link the Veteran's reported glucose level to diabetes mellitus, type II.  Furthermore, in a March 2000 report of medical examination in relation to his Army National Guard service the Veteran's glucose reading was 96 and he did not report diabetes.       

The Board has also considered whether the Veteran is entitled to service connection for diabetes mellitus, type II as a "chronic disease."  See 38  C.F.R. § 3.303 (b).   Diabetes mellitus is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran was diagnosed with diabetes mellitus in 2007, fifteen years after his separation from active service.  However, the Veteran has not argued, and the record does not show, that he was diagnosed with diabetes mellitus or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  The prolonged period from separation from service until 2007 without complaints and/or treatments for diabetes mellitus, type II, is evidence for consideration in determining continuity of symptomatology and weighs against a claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current diabetes mellitus, type II, and the in-service injury.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


